Citation Nr: 0913277	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from May 1945 to 
February 1946.  He died in January 1978, and the appellant 
claims benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.  She perfected a timely appeal as to that 
decision.  


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant was notified of the decision that same month, but 
she did not initiate an appeal, and the decision became 
final.  

2.  The additional evidence received since the June 2003 
rating decision is cumulative and redundant, does not raise a 
reasonable possibility of substantiating the claim, and does 
not, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

The evidence received since the June 2003 rating decision, 
denying service connection for the cause of the Veteran's 
death, is not new and material; therefore, this claim cannot 
be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
claim involving a request to reopen a previous denial, the 
notice must include the evidence and information necessary to 
reopen the claim and the evidence and information necessary 
to establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2006 from the RO to the appellant, which 
was issued prior to the RO decision in July 2006.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.  

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
November 2007 SOC provided the appellant with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It also appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no violation of essential fairness to the appellant in 
proceeding with the present decision.  We note that the 
Dingess information was provided in the November 2007 SOC and 
an October 2008 letter from the RO.  In any event, because 
the request to reopen is herein denied, no effective date for 
benefits will be assigned.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Pertinent Laws, Regulations, and Court Precedents

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted or received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

Amendatory regulations regarding the adjudication of claims 
to reopen a previous finally decided claim were made 
applicable for claims received on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Since the appellant filed her 
petition to reopen the claim for service connection for the 
cause of the Veteran's death after August 29, 2001, the Board 
will apply the revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

III.  Facts and Analysis - New & Material Evidence to Reopen 
Claim

Service connection for the cause of the Veteran's death was 
initially denied via rating action issued in June 2003.  The 
appellant was notified of that decision the same month, but 
she did not initiate an appeal; the decision became final.  
Thereafter, in May 2006, the appellant submitted another 
claim asserting that the Veteran's death was related to his 
service.  By a rating action in August 2006, the RO denied 
the appellant's request to reopen. 

Pursuant to 38 C.F.R. § 3.156(a) (2008), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  As noted above, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  To be new and material, evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

At the time of the prior denial, there was evidence that the 
Veteran had recognized Philippine guerrilla service, and that 
he died in January 1978.  The immediate cause of death was 
reported as paralysis, P.T.B. (pulmonary tuberculosis).  Of 
record was a report of the Veteran's service separation 
examination, dated in January 1946, which was negative for 
any findings of any pulmonary or neurological disease.  
Clinical evaluation of the lungs was normal, and a chest X-
ray was negative.  A neurological evaluation was normal.  No 
musculoskeletal defects were noted. 

In his Affidavit for Philippine Army Personnel, which he 
executed in February 1946, the Veteran indicated, when asked 
to provide a chronical record of wounds and illnesses 
incurred in service, "NONE."

Many years later, the Veteran filed a claim for service-
connected disability compensation in March 1969, claiming PTB 
within three years after discharge, rheumatism, and shrapnel 
wound residuals.  That claim was denied by the RO, on the 
basis that the claimed conditions had not been shown in 
service, and he had failed to submit any medical evidence 
showing their existence after service.  The Veteran did not 
appeal.

Also of record was a death certificate from the Archdiocese 
of Lingayen-Dagupan, dated in April 2003, indicating that the 
Veteran died in January 1978; the immediate cause of death 
was paralysis.  Also of record was a certification from the 
Office of the Municipal Registrar, dated in April 2003, 
indicating that the records of death during the period from 
January 1978 to June 1978 were all destroyed due to wear and 
tear; therefore, the office was unable to issue a true 
transcription from the register of death or a true copy of 
the certificate of death of the Veteran.  

In June 2003, the RO noted that, at the time of his death, 
the Veteran was not service-connected for any disability.  
The RO denied the claim for service connection for cause of 
death on the basis that the service medical records did not 
show that he had manifested a disorder which caused his 
death, either during service or for years thereafter.  The RO 
also determined that the appellant had failed to submit any 
medical evidence linking a terminal condition to service.  

Since that determination, evidentiary submissions include the 
appellant's application for service-connected death benefits 
and a copy of the certificate of death from the Archdiocese 
of Lingayen-Dagupan, dated in April 2003, indicating that the 
Veteran died in January 1978, with the immediate cause of 
death listed as paralysis.  The appellant also submitted a 
statement in support of claim (VA Form 21-4138), dated in 
July 2006, wherein she indicated that the Veteran died in 
January 1978 due to a lingering illness.  The appellant 
reported that the Veteran was confined at the Pangasinan 
Provincial Hospital in 1977 for one week and his entire body 
was paralyzed; she noted that his condition remained 
unimproved until he died in January 1978.  On a VA Form 21-
4142, dated in July 2006, the appellant noted that the 
physician who treated the Veteran during his confinement in 
1977, as well as his private physician, were both deceased 
and that no treatment records were available.  

The appellant also submitted a medical certificate, dated 
August 23, 2006, indicating that the Veteran was confined to 
Region I Medical Center from March 22, 1976, to April 7, 
2006, for treatment of hemorrhoids, external and internal, 
thrombotic, with active bleeding.  He underwent a 
hemorrhoidectomy.  

Having reviewed the recent evidentiary submissions, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim for service connection for the cause of 
the Veteran's death.  None of the evidence received since the 
June 2003 determination tends to show a relationship between 
the cause of the Veteran's death and his military service.  
The death certificate was previously on file, and is 
cumulative.  The medical evidence regarding the Veteran's 
treatment for hemorrhoids is not material to the issue on 
appeal.  The Court has established that evidence which 
corroborates a previously established fact is cumulative.  
See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The 
assertion that death is related to service is cumulative of 
the prior claim.  Accordingly, the claim may not be reopened.  

To the extent the appellant relates the Veteran's fatal 
disease to service, we must note that the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that lay statements 
may be competent to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology"). 

A causal linkage between service and later manifested 
tuberculosis and/or paralysis requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  
Therefore, the appellant's statements do not constitute 
competent evidence.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  We recognize that service connection may be granted 
for certain chronic diseases, on a presumptive basis, 
including diseases of the nervous system and active 
tuberculosis, when manifested to a compensable degree within 
one, or three years, respectively, after service, under 38 
C.F.R. §§ 3.307, 3.309(a).  In this case, however, no medical 
evidence showing active PTB or a paralysis disorder within a 
presumptive period has been submitted into evidence.

Accordingly, the Board finds that new and material evidence 
has not been received, and the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death may not be reopened.  38 C.F.R. § 3.156 
(2008).  As the claim is not reopened, the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  


ORDER

The application to reopen the claim for service connection 
for the cause of the Veteran's death is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


